DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anna Z. Lloyd (Reg. No. 65,062) on 07 June 2021.

The application has been amended as follows: 

The Claims:
19. (Currently Amended) The radiotherapy system according to claim 1, wherein the processing circuitry is further configured to attach a mark indicating the position of the tumor region of the patient in the medical three-dimensional image data, and integrate a coordinate defining the mark into the identical three-dimensional coordinate system.

20. (Currently Amended) The treatment support apparatus according to claim 18, wherein the processing circuitry is further configured to attach a mark indicating the position of the tumor region of the patient in the medical three-dimensional image data, and integrate a coordinate defining the mark into the identical three-dimensional coordinate system.

21. (Currently Amended) The radiotherapy system according to claim 1, further comprising a second body surface data collecting device configured to collect second body surface data representing a three-dimensional body surface of the patient at a time of  a radiotherapy treatment, 
wherein the processing circuitry is further configured to match the first body surface data included in the integrated data to the second body surface data, and specify, based on the position of the tumor region of the patient included in the integrated data, three-dimensional coordinates of the position of the tumor region of the patient in the medical three-dimensional image data of the patient.

22. (Currently Amended) The treatment support apparatus according to claim 18, wherein the processing circuitry is further configured to acquire second body surface data representing a three-7Application No. 16/020,254Reply to Office Action of November 13, 2020dimensional body surface of the patient at a time of a radiotherapy treatment, match the first body surface data included in the integrated data to the second body surface data, and specify, based on the position of the tumor region of the patient of the patient in the medical three-dimensional image data of the patient.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-17, 19, and 21, Collins et al. (U. S. Patent No. 6,535,574 B1) disclosed a radiotherapy system that comprises:
a medical-image diagnostic apparatus (700) configured to collect medical three-dimensional image data of a patient at a time of treatment planning (column 6, line 54 - column 7, line 20; column 10, lines 6-15);
a first-body surface-data collecting device (900) configured to collect first-body surface data representing a three-dimensional body surface of the patient at the time of treatment planning (column 4, lines 21-40; column 7, lines 29-46; column 10, lines 16-23); and
a processing circuitry (1000).
However, the prior art failed to disclose or fairly suggested that the radiotherapy system further comprises:
processing circuitry configured to generate integrated data including the medical three-dimensional image data of the patient, a position of a tumor region of the patient that is identified in the medical three-dimensional image data, and the first body surface data by integrating coordinates respectively defining the medical three-dimensional image data, the position of the 

With respect to claims 18, 20, and 22, Collins et al. (U. S. Patent No. 6,535,574 B1) failed to disclose or fairly suggested a treatment support apparatus that comprises:
processing circuitry that generates integrated data including medical three-dimensional image data of a patient at a time of treatment planning in radiotherapy, a position of a tumor region of the patient that is identified in the medical three-dimensional image data, and first body surface data representing a three- dimensional body surface of the patient at the time of treatment planning by integrating coordinates respectively defining the medical three-dimensional image data, 6Application No. 16/020,254 Reply to Office Action of November 13, 2020the position of  the tumor region, and the first body surface data into an identical three-dimensional coordinate system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 15 March 2021 with respect to claims 1-17, 19, and 21 have been fully considered.  The objection of claims 1-19, 19, and 21 has been withdrawn.
Applicant’s amendments filed 15 March 2021 with respect to claims 18, 20, and 22 have been fully considered.  The objection of claims 18, 20, and 22 has been withdrawn.

Response to Arguments
Applicant’s arguments filed 15 March 2021 with respect to claims 1, 2, 4-7, 9, and 18 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-7, 9, and 18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Collins et al. (U. S. Patent No. 6,535,574 B1) has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Friman et al. (U. S. Patent No. 11,024,084 B2) disclosed systems and methods for providing medical information and for performing a medically-related process using augmented-reality technology.
Cordero Marcos et al. (U. S. Patent No. 10,981,019 B2) disclosed systems and methods for triggering adaptive planning using a knowledge-based model.
Berlinger et al. (U. S. Patent No. 10,926,106 B2) disclosed pre-positioning of a patient in frameless cranial radiosurgery using thermal imaging.
Nishio et al
Mostafavi (U. S. Patent No. 10,737,118 B2) disclosed systems and methods for monitoring a position of a patient.
Kiely (U. S. Patent No. 10,650,585 B2) disclosed a system and a method for geometrically-resolved radiographic X-ray imaging.
Filiberti et al. (U. S. Patent No. 10,500,418 B2) disclosed a system and a method for a management of a patient-specific motion for a treatment.
Ju (U. S. Patent No. 10,429,826 B2) disclosed a method for verifying a radiation-intensity modulating-body and a device for verifying a radiation-intensity modulating-body.
Bharat (U. S. Patent No. 10,426,975 B2) disclosed elasticity-imaging-based methods for improved gating efficiency in a dynamic margin adjustment in a radiation therapy.
Bharat et al. (U. S. Patent No. 10,376,714 B2) disclosed a method for an improved surface-tracking-based motion management and dynamic planning in an adaptive external-beam radiation therapy.
Bharat et al. (U. S. Patent No. 10,080,910 B2) disclosed a computation of a real-time adaptive-dose radiation therapy.
Takahashi (U. S. Patent No. 9,913,996 B2) disclosed a three-dimensional image-capture system and a particle-beam therapy system.
Yu et al
Yu et al. (U. S. Patent No. 9,717,461 B2) disclosed systems, devices, and methods for tracking and compensating for a motion of a patient during a medical imaging scan.
Mostafavi (U. S. Patent No. 9,392,962 B2) disclosed a prediction of a breathing signal and determining a non-periodicity of breathing using a signal-phase histogram.
Mostafavi (U. S. Patent No. 9,271,692 B2) disclosed a system and a method for triggering an imaging process based on non-periodicity in breathing.
Gross et al. (U. S. Patent No. 9,211,423 B2) disclosed a radiotherapy treatment device comprising an image-acquisition device and an irradiation device, and a radiotherapy method.
Mostafavi et al. (U. S. Patent No. 9,153,034 B2) disclosed image processing of images that includes marker images.
Riaziat et al. (U. S. Patent No. 6,690,965 B1) disclosed a method and a system for physiological-gating of a radiation therapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884